Citation Nr: 1638751	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-15 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for eczema.

2.  Entitlement to service connection for eczema.  

3. Entitlement to a compensable disability rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 2003 to June 2007. 

This matter comes before the Board of Veteran's Appeals ("BVA" or "Board") on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Roanoke, Virginia that, in pertinent part, continued to deny a claim of entitlement to service connection for eczema, denied a compensable disability rating for service-connected hemorrhoids and denied a TDIU. 

In December 2014, the Veteran testified before the undersigned at a Central Office hearing.  A copy of the transcript has been associated with the claims file.  The Board observes that the American Legion was the Veteran's representative at the time of his hearing.  Since June 9, 2016, the Veteran essentially revoked his power of attorney for the American Legion by submitting a VA Form 21-22 designating the Virginia Department of Veterans Services as his VA representative.  

In April 2015, the Board recharacterized the Veteran's eczema claim as being one of new and material evidence and remanded this and the Veteran's increased rating claim to the RO for additional development.  At that time, the Board dismissed the Veteran's TDIU claim.  See April 2015 BVA decision, p. 16.  The reference to a claim for a TDIU in the remand portion of the decision was made in error.  

In terms of the Board's remand, the RO has certified that the requested development has been completed, and the appeal has been returned to the Board for additional review.   

For the record, this appeal was processed using the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The RO last denied service connection for eczema in a January 2009 rating decision; the Veteran was notified of this denial and his appellate rights at that time, but he did not appeal; and no new evidence was received for this claim within the appeal period.

2.  Evidence added to the record since the final January 2009 rating decision with regard to the issue of entitlement to service connection for eczema is neither cumulative nor redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The evidence of record reveals that the Veteran indicated he had skin diseases or rashes during his deployment to Kuwait from January 2004 to March 2005.  

4.  The evidence of record reveals that the Veteran currently has a diagnosis of, among other things,	chronic eczema.

5.  The preponderance of the evidence is against finding that the Veteran's eczema is related to service or with any injury or disease of service origin. 

6.  The Veteran has been granted service connection for hemorrhoids.  

7.  At worst, since the grant of service connection, the Veteran's hemorrhoids have been mild-to-moderate in nature.  


CONCLUSIONS OF LAW

1.  The January 2009 RO denial of service connection for eczema became final, but new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.202, 20.302, 20.1103 (2015).  

2.  The criteria for service connection for eczema have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 3.102,  3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2015).

3.  The schedular criteria for a compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.114, Diagnostic Code 7336 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Board must initially discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.655 (2015). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, a letter sent to the Veteran in February 2010 satisfied the VCAA's notice requirements in regards to his increased ratings claim.  However, while the February 2010 letter fullfilled VA's duty to notify the Veteran as to how to substantiate this claim, it did not notify the Veteran of what was necessary to reopen his previously denied eczema claim.  As such, the Board ordered in its April 2015 remand that the Veteran be provided additional notice as to how to reopen his eczema claim.  This notice was provided in March 2015.  Thereafter, the Veteran's eczema claim was readjudicated in a supplemental statement of the case ("SSOC") in April 2016. See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); 
affm'd  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007)(an SSOC is a readjudication).  In addition, the Board reopened the Veteran's eczema claim on appeal in the decision below.  Based upon the foregoing, VA has fulfilled its duty to notify. 

Concerning VA's duty to assist, the record reflects that the RO made reasonable efforts to obtain relevant records adequately identified by the Veteran in support of his claims.  VA examinations were provided to the Veteran in February 2012, September 2015 and March 2016.  The reports of these examinations are adequate in relationship to the Veteran's new and material and increased ratings claims as they are based upon consideration of the Veteran's prior medical history, and describe the Veteran's disabilities in sufficient detail such that the Board's evaluation on the issues is a fully informed one, and contain reasoned explanations.  

The Veteran was also afforded the opportunity to testify before the Board in support of his claims in December 2014.  The transcript of this hearing reveals that the undersigned discussed the issues that were to be addressed at the hearing.  The undersigned focused on what was needed to substantiate the Veteran's claims and sought to identify any further evidence that might be available to support the claims.  See December 2014 hearing transcript, pgs. 2-3, 17-23.  These actions satisfied the duty of a Veterans Law Judge to fully explain an issue and to suggest the submission of additional evidence to substantiate a claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to the Board).  
  
Additionally, as mentioned above, the Board remanded the Veteran's claims for additional development in April 2015.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  In this respect, in response to the April 2015 remand, additional records were associated with the claims file and two new VA examinations were conducted in order to address the Veteran's claims and current symptomatology.  Thereafter, the April 2016 SSOC mentioned above was issued.  

Thus, as discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was also provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

New and material evidence to reopen a claim for eczema 

In January 2009, the RO denied the Veteran's claim of entitlement to service connection for eczema on the basis that the Veteran's service medical records showed no actual treatment for eczema during service and no nexus evidence in connection with the Veteran's claim.  In March 2010, the RO continued its denial of the Veteran's claim for eczema on the basis that no additional evidence had been presented upon which to grant the claim.  

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108;
38 C.F.R. § 3.156(a).  If new and material is received before the appeal period expires, it will be considered as having been filed with the claim that was pending at the beginning of the appeal period, and the denial will not be considered final.  Bond v. Shinseki, 659 F.3d 1362, 1367-1368 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
 
There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  There must be new and material evidence as to at least one, but not all, of the bases for the prior denial.  Id. at 120 (noting that the assistance required by 38 C.F.R. § 3.156(c)(4) would be rendered meaningless if the standard for new and material evidence required a claimant to submit medical nexus evidence where new and material evidence was provided as to another missing element).  The phrase "raises a reasonable possibility of substantiating the claim" has been interpreted as "enabling rather than precluding reopening."  Id. at 121.

For the purpose of determining whether evidence is new and material, it is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the January 2009 rating decision became final when the Veteran did not submit a notice of disagreement or new and material evidence within a year of the notice of that decision.  The March 2010 rating decision on appeal essentially determined that evidence received within the year was not new and material.  Cf. Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014) (If a veteran submits new evidence within the appeal period after an RO decision, the claim remains pending until there is a specific determination as to whether the newly submitted evidence is new and material under 38 C.F.R. 3.156(b)).   Therefore, the January 2009 denial became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran's March 2016 VA addendum medical opinion raises a reasonable possibility of substantiating the Veteran's claim in as much as it pertains to the issue of a nexus.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the evidence is new and material; and the claim of entitlement to service connection for eczema is reopened.  38 C.F.R. § 3.156(a).  

Merits of eczema claim

In November 2009, the Veteran requested that a skin condition/eczema be service-connected.  He subsequently testified during a December 2014 BVA hearing that he had rashes during his service deployment; that he had rashes in Iraq for which Combat Life Service provided him with a treatment cream; and that since Iraq, he has continuously been treated for rashes.  December 2014 hearing transcript, pgs. 3-4.  The Veteran testified that he treats his post-service rashes with a prescription medication cream that works for a certain amount of time, but that his rashes returned shortly once he stops using the medication.  Id., pgs. 4, 5-6. 
  
For reasons set forth below, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the appeal must be denied.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38. U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38. U.S.C.A. § 11102; 38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163 (Fed Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection for certain chronic diseases will be presumed if they manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).
 
Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  For the record, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  Eczema is not listed as a chronic disease in 38 C.F.R. § 3.309(a); therefore, continuity of symptomatology is not a theory upon which the Veteran can be service-connected in this case.     
 
When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In determining whether service connection is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Thus, in regards to the Veteran's hearing testimony, the Veteran is considered competent to report that he developed rash or rashes on his hands during service, after he separated from service and continuously since service.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (In certain cases, a layperson is considered competent to testify as to the symptoms of a disability, such as pain, as well as experiencing a continuity of symptomatology).  However, in terms of the credibility of the Veteran's statements and his belief that his post-service rashes are related to the rash or rashes he had in service, the Board must make a factual determination as to whether the evidence supports the Veteran's assertions or if the preponderance of the evidence is against the Veteran's claim.  

Turning to the facts of this case, post-service medical evidence reveals that the Veteran has a current diagnosis of chronic eczema.  See September 2008 VA examination report.  May 2008 medical records indicate that the Veteran was seen with the chief complaint of a rash on the right hand that had apparently been caused by a ring the Veteran had been wearing for the previous two months.  The Veteran reported that he used medication for the rash, but that when he ran out of the prescription cream, his rash reappeared.  He described his rash as being itchy, sometimes with small blisters.  He was ultimately diagnosed with contact dermatitis and eczema.  Records dated in November 2008 reflect complaints of a rash on the right hand, with hypopigmentation.  The Veteran was thereafter diagnosed with dermatitis all over the body/eczema.  Records dated in June 2010 reveal that the Veteran was found to have eczematoid dermatitis of both hands, fingers and palms.  See also February 2012 Skin Diseases Disability Benefits Questionnaire (the Veteran was diagnosed with dermatitis and psoriasis).    

A review of the Veteran's service treatment records shows that the Veteran reported in service that he experienced itching all over his left arm after receiving a Smallpox Vaccination in December 2003.  See December 2013 service treatment record.   The Veteran's January 2005 post-deployment health assessment also appears to indicate that the Veteran was given a referral for dermatology; and a March 2005 post-deployment health assessment shows that the Veteran reported a positive response to the question of whether he experienced "skin disease or rashes" during his deployment to Kuwait from January 2004 to March 2005.  See Post-Deployment Health Assessment.  Notably, however, a medical examiner found the Veteran's skin to be normal during his service separation examination; and the Veteran denied currently having or ever having skin diseases that included acne, eczema, and psoriasis upon separation from service.  See May 2007 report of medical examination and report of medical history forms.       

Thus, the evidence shows that the Veteran experienced some type of skin symptomatology in service and that he has a current diagnosis of, among other things, chronic eczema.  

Turning to the question of whether the Veteran's in-service skin symptomatology is related to his post-service diagnosis of eczema, the medical evidence of record shows that the Veteran underwent a VA examination in September 2008 during which he was diagnosed with chronic eczema, with subjective factors being a rash on the palms of his hands and objective factors being dermatitis on the palms of his third and fifth fingers.  The Veteran reported at that time that his eczema had existed for nine (9) months.  He indicated that he had approximately 10 attacks of eczema that year with symptoms occurring intermittently, as often as a month, with each occurrence lasting a month.  He also reported that he had not used UVB, intensive light therapy, PUVA or electron beam therapy for his condition.  The examiner stated that the Veteran's skin lesions were not associated with any systemic disease nor did they manifest in connection with a nervous condition.  He did not address, however, the likelihood that the Veteran's eczema was related to his military service.  

The Veteran underwent a VA examination in September 2012, during which he was once again diagnosed with eczema.  The examiner found that the Veteran's eczema was less likely than not incurred in or caused by the Veteran's purported rash in service.  In setting forth his opinion, part of the examiner's rationale was that the Veteran had no medical records indicative of eczema while in service.  In light of the examiner's rationale, the Board found this medical opinion to be insufficient in light of the fact that the examiner failed to give proper consideration to the Veteran's March 2005 post-deployment health assessment record that shows the Veteran reported a positive response to the question of whether he experienced "skin disease or rashes" during his deployment.  As such, the Board sought an addendum VA medical opinion that took this evidence into consideration.  See April 2015 BVA decision.   

A VA addendum medical opinion was associated with the claims file in March 2016.  The examiner indicated that she reviewed the entire record on appeal.  Thereafter, she discussed the Veteran's medical records in that they failed to show treatment for eczema or any other rash while the Veteran was in the Gulf.  In terms of post-service medical records, the examiner noted that the Veteran had been treated by Hampton VA Medical Center since 2007; and that an October 2007 visit failed to mention a medical history of rashes or that the Veteran had an active rash at that time.  The first medical visits that reflect treatment for an itchy rash are dated in May 2008, June 2008 and November of 2008.  During one of these visits, the Veteran reported the rashes for which he was being treated had been present for one year.  Ultimately, the records showed the Veteran was given diagnoses of eczema, contact dermatitis, psoriasis and lichenification of the rash area.  

After reviewing the pertinent evidence of record and conducting research that she set forth in her medical opinion, the VA examiner ultimately opined that while it was within the realm of medical possibility, it appeared to her to be less likely than not that the skin rash the Veteran reported during his claims process was incurred in or related to the rash noted in his service post-deployment assessment.  In doing so, the examiner related research that indicated that while a specific dermatitis known as seborrheic dermatitis is more than twice as likely to occur in Gulf veterans than in others, the Veteran did not have seborrheic dermatitis.  He has eczema.  She went on to state that studies indicated it was questionable whether there is a higher incidence of eczema between Gulf veterans and non-Gulf veterans; and that epidemiologic studies indicated that while atopic eczema has been found to have an increasing trend in Africa, eastern Asia and Europe, it is not increasing in the Gulf region that the Veteran served in.  Lastly, she noted that while patients with mild atopic eczema disease may experience intermittent flare-ups with spontaneous remission, those with moderate to severe dermatitis rarely clear without treatment.  She reported that the Veteran's diagnosis of lichenification in June 2008 indicates he had a severe, rather than mild, disease at that time.  However, his service records noted no treatment of any rashes during his entire military service, as one would expect.  Given the foregoing, she opined that it was less likely than not that the Veteran's eczema condition was incurred in or caused by the claimed in-service injury, event or illness.  

Thus, a review of the medical opinions of record indicates that the Veteran's post-service eczema is less likely than not related to the hand rash/rashes the Veteran reported experiencing in service.  In reaching this conclusion, the Board observes that the claims file contains numerous post-service medical records reflecting the Veteran's treatment for his skin disorder and other disabilities.  However, none of these records set forth a medical nexus opinion in favor of the Veteran's claim.  

Additionally, while the Veteran essentially contends that his post-service eczema is related to the rashes he had in service, the Board accords his statements and hearing testimony as to the etiology of his skin disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where skin disorders can be of different types and attributed to different factors, expert testimony is necessary to establish causation.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Lastly, the Board notes for the record that the Veteran raised the argument of continuity of symptomatology during his December 2014 BVA hearing.  However, as mentioned previously, neither dermatitis nor eczema are conditions considered to be chronic conditions pursuant to 38 C.F.R. § 3.309.  As such, the theory of continuity of symptomatology is not applicable to this claim.  In any event, any relationship between the current skin disorder and symptoms of skin problems  experienced in service and over the years must be established by medical evidence because skin problems may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the expert medical opinion evidence shows that there is no such relationship. 

For the reasons set forth above, the Veteran's claim of entitlement to service connection for eczema must be denied.  

Compensable disability rating for hemorrhoids 

The Veteran contends that a compensable rating is warranted for his service-connected hemorrhoids as his symptoms are more severe than what is contemplated by the current evaluation.  See December 2014 BVA hearing transcript.  

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities ("Rating Schedule"), which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.   

Service connection for hemorrhoids was granted in an October 2007	rating decision, and a noncompensable evaluation was assigned effective June 30, 2007 (the day following the Veteran's discharge from service) under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7336.  Service connection was granted based upon the Veteran's service treatment records that noted hemorrhoids and a QTC examination that revealed an external hemorrhoid tag.  See October 2007 rating decision.  Under the provisions of Diagnostic Code 7336, mild or moderate external or internal hemorrhoids are rated as noncompensable.  A 10 percent rating contemplates hemorrhoids which are "[l]arge or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences."  The maximum assignable disability rating of 20 percent is warranted for hemorrhoids with "persistent bleeding and with secondary anemia, or with fissures."  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Veteran's post-service medical records reveal that the Veteran has been diagnosed and treated for hemorrhoids.  In a February 2012 VA examination, he was diagnosed with internal/external hemorrhoids that had an insidious onset, without surgery.  The Veteran's hemorrhoids were described as small and mild-to-moderate, with occasional anal pruritis/bleeding.   

The Veteran also underwent a VA rectum and anus examination in September 2015.  At that time, the Veteran reported that his hemorrhoids were worse than in 2009 in that he experienced bleeding once a week, with red blood on wiping paper.  He reported during the examination that he underwent a perineum-opening draining and that he had an anal fistula that was still draining at the time of the examination.  The examiner recommended that the Veteran have a fistula repair.  However, the Veteran refused.  He did agree, however, to have a procedure for a draining seton to be placed.  See September 2015 VA examination report.  Physical examination at that time revealed an anal/perianal fistula with constant slight leakage.  No hemorrhoid was seen, but the examiner noted that the area around the Veteran's perineum was very painful.  Id.   

At this time, it should be noted that the Veteran has been separately service-connected for an anal fistula with perineum opening and assigned a 10 percent disability rating.  See September 2015 rating decision; August 2016 rectum and anus conditions disability benefits questionnaire; September 2016 rating decision.  In relation to this disability, the Veteran underwent a VA rectum and anus examination in August 2016.  Notable to this claim, while the VA examiner diagnosed the Veteran with an anal fistula with perineum opening, he did not diagnose the Veteran with internal or external hemorrhoids; nor did he describe any hemorrhoids or associated skin tags upon physical examination.  See August 2016 rectum and anus conditions disability benefits questionnaire.  

As set forth above, VA's Rating Schedule provides a noncompensable disability rating be assigned when service-connected hemorrhoids are mild or moderate in nature.  In order for a compensable rating, the evidence of record must demonstrate that the Veteran's hemorrhoids are "large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences;" or he has hemorrhoids with persistent bleeding and secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  The manifestations of the Veteran's hemorrhoids throughout this appeal period have either not been diagnosed upon physical examination or have been classified as small or moderate in size, and mild or moderate in severity.  The evidence also does not show that the hemorrhoids are thrombotic, irreducible, or contain excessive redundant tissue.  Thus, the Board finds that a compensable rating for hemorrhoids is not warranted.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Thus, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, therefore, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is consequently adequate, and no referral is required.  See VAOPGCPREC 6-96 (when service-connected disability affects employment "in ways not contemplated by the [R]ating [S]chedule[,]" § 3.321(b)(1) is applicable); 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular rating inadequate.  The Veteran's service-connected hemorrhoids are evaluated as a disorder of the digestive system pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Throughout the pendency of this appeal, the Veteran's hemorrhoids were either non-existent (in terms of being diagnosed upon physical examination) or small to moderate in size and recurred intermittently.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a noncompensable rating.  Compensable evaluations are provided for certain manifestations of hemorrhoids, but the medical evidence demonstrates that those manifestations are not present in this case.  A noncompensable rating reasonably describes the Veteran's disability level and symptomatology of his service-connected hemorrhoids.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.114, Diagnostic Code 7336; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected hemorrhoids, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected hemorrhoids varied to such an extent that a compensable evaluation would be warranted. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the Veteran has not asserted or contended that he is unemployable due to the service-connected hemorrhoids.  As such, the holding in Rice is inapplicable.  For these reasons, the issue of a TDIU is not raised in connection with the underlying increased rating issue decided herein. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and the Veteran's hemorrhoids' claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

(CONTINUED ON THE NEXT PAGE)



ORDER

New and material evidence having been received; the service connection claim for eczema is reopened.

Service connection for eczema is denied. 

A compensable disability rating for hemorrhoids is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


